         Case 3:20-cv-00133-JCH Document 19-1 Filed 02/23/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 __________________________________
 JAKUB MADEJ
                                                  CIVIL ACTION No. 3:20-cv-00133-JCH
        Plaintiff,

 v.

 YALE UNIVERSITY, MARVIN CHUN,
 MARK SCHENKER, PETER SALOVEY,
 JESSIE ROYCE HILL             FEBRUARY ____ , 2020

       Defendants.
 __________________________________


                          [PROPOSED] ORDER TO SHOW CAUSE
                            FOR PRELIMINARY INJUNCTION


       Defendants are hereby ORDERED to SHOW CAUSE in Courtroom One, 141 Church

Street in New Haven on __________, 2020 at _____ am/pm, as to why Plaintiff ought not to be

granted Preliminary Injunction he requested from this Court pursuant to Rule 65 of the Federal

Rules of Civil Procedure.

       Defendants are also ORDERED to deliver opposing papers, if any, to the Plaintiff in a

timely manner before the hearing. Electronic services the parties have ordinarily used is sufficient.

       Plaintiff Jakub Madej has submitted the following in support of the motion: Plaintiff’s

affidavit, supporting affidavits and declarations, a memorandum of law, a proposed order to show

cause, a proposed injunction order, and numbered exhibits with a table of contents.

       Plaintiff has requested that Defendants immediately (1) allow him access to Yale College

campus and all Yale University facilities, including libraries and reading rooms, (2) permit him to
        Case 3:20-cv-00133-JCH Document 19-1 Filed 02/23/20 Page 2 of 2



fully participate in all University activities, including enrollment in courses and student

employment, and (3) grant him all other privileges he enjoyed as a student before dismissal.




SO ORDERED.

       Dated at New Haven, Connecticut this ____ day of February 2020.



                                                            ____________
                                                            Hon. Janet C. Hall
                                                            United States District Judge




                                                                                               2
